The defendant was charged by information with the murder of one Tacchi, alleged to have been committed on the twenty-sixth day of October, 1917, in Marin County. He was tried and convicted of manslaughter, an indeterminate sentence being imposed. From the judgment and from an order denying a new trial defendant appeals.
The only question raised upon the appeal is whether the trial court erred in permitting the wife of the deceased to testify that the defendant had made improper advances to her several months previous to the homicide. During the trial there was introduced in evidence, without objection, a letter written by Tacchi to defendant, which contained veiled threats and in which Tacchi called the defendant "traitor," and from which it was apparent that ill feeling existed between them, the reason for the unfriendly relation being couched in ambiguous terms. The defendant, when asked what there was in the letter which made him feel so badly that he cried, replied, "There was there that I was a defamer and defaming *Page 332 
his family and those things." Upon redirect examination the defendant denied that he had ever defamed Tacchi's family or that he had ever done anything to him as a traitor. To rebut this testimony it was proper to permit in evidence testimony to the effect that the defendant, several months prior to the homicide, had made improper advances to the wife of the deceased. It was also proper testimony to explain the insinuations contained in the letter as to the reason of the unfriendly relation between the deceased and defendant. (Code Civ. Proc., sec. 1854.)
But even if the admission of the evidence in question were erroneous, the judgment should not be set aside, for an examination of the entire cause shows that no miscarriage of justice occurred.
Judgment affirmed.